                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:17-cv-00730-FDW-DSC


 JANE DOE,                     )
                               )
      Plaintiff,               )
                               )
 vs.                           )
                               )                                      ORDER
 CATHLEEN MARY FOWLER and JOHN )
 M. FOWLER,                    )
                               )
      Defendants.              )
                               )

       THIS MATTER is before the Court on Plaintiff Jane Doe’s Affidavit as to Costs of Suit

Requested (Doc. No. 44), and it appears from the record that:

       1.     On February 27, 2019, this Court granted Plaintiff’s Motion for Default Judgment

              (Doc. No. 42) and entered judgment against Defendant John M. Fowler in favor of

              Jane Doe in the amount of $150,000, plus costs to be determined based on

              accompanying documentation (Doc. No. 43).

       2.     Because Plaintiff failed to provide an amount requested for costs or any

              documentation to support her request, the Court ordered Plaintiff to supplement her

              supporting affidavit to reflect an amount consistent with this Court’s February 27,

              2019 Order to be filed no later than seven (7) calendar days from the date of the

              February 27, 2019 Order. See (Doc. No. 23, p. 2).

       3.     Plaintiff seeks the assessment against Defendant John M. Fowler of a sum certain

              of $1,051.25 evidenced by an Affidavit filed by Plaintiff’s attorney. (Doc. No. 44,

              ¶ 2; Doc. No. 44-1; Doc. No. 44-2). The Court notes that Plaintiff is entitled to

              costs of the suit under 18 U.S.C. § 2255(a). See 18 U.S.C. § 2255(a) (“Any person

                                               1
              who, while a minor, was a victim of a violation of section . . . 2243 of this title and

              who suffers personal injury as a result of such violation, regardless of whether the

              injury occurred while such person was a minor, may sue in any appropriate United

              States District Court and shall recover the actual damages such person sustains and

              the cost of the suit, including a reasonable attorney’s fee.”).

       4.     Plaintiff is not seeking assessment of attorney fees. (Doc. No. 44, ¶ 3).

       NOW THEREFORE, pursuant to Fed R. Civ. P. 55(b), and consistent with this Court’s

February 27, 2019 Order (Doc. No. 43), the Court enters judgment against Defendant John M.

Fowler in favor of Jane Doe for costs in the amount of $1,051.25.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion (Doc. No. 44) is GRANTED. The

Clerk of Court is respectfully directed to CLOSE THE CASE.

       IT IS SO ORDERED.

                                         Signed: March 19, 2019




                                                 2
